ALLOWABILITY NOTICE

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed with the AFCP dated 14 October 2021, with respect to the rejection of claims 1, 9 and 14 have been fully considered and are persuasive.  The rejection of claims 1-3, 6, 8-10, 13-15, and 17-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6, 8-10, 13-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: examiner's best found art does not teach or obviate the limitations of independent claims 1, 9, or 14.
Claims 1, 9, and 14 require a number of sequential steps for servicing a superalloy component.  While the art has examples of superalloy repair processes with sequential steps (See BOEGLI (US 20050067466 A1), LUTZ (US 20060200963 A1), OZBAYSAL (US 20140209576 A1), GEORGIEVA (US 20150125281 A1), and BRUCK (US 20150048058 A1), the claims require specific parameters of the cleaning step in particular.  While BOEGLI teaches the use of salt bath or fluoride ion cleaning, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3 November 2021